Citation Nr: 1443290	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include bursitis, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability. 

5.  Entitlement to a total disability rating based in individual unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had many years of service in the Army National Guard and Army Reserves.  He had active duty for training from October 1962 to April 1963, active duty in June 1963 and September 1963, and active duty from August 1970 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.  Jurisdiction of this matter is currently with the RO located in Montgomery, Alabama.

In September 2011, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

This matter was previously before the Board in December 2011 at which time it was remanded for additional development.  After the Appeals Management Center (AMC) arranged for the requested VA examinations and medical opinions, the AMC issued a supplemental statement of the case (SSOC) in September 2012, which continued to deny the claims.  The Veteran's appeal was returned to the Board for further appellate review.

In July 2013, the Board denied the claim for service connection for diabetes mellitus and again remanded the remaining issues on appeal for additional development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court vacated the portion of the July 2013 Board decision that denied the claim for service connection for diabetes mellitus and remanded the case to the Board for further proceedings consistent with a March 2014 Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed the evidence of record, the Board finds that remand to the AOJ is required to obtain an additional VA examination and medical opinions regarding the issues on appeal.  The parties to the March 2014 Joint Motion for Partial Remand agreed that the Board failed to substantially comply with the December 2011 remand "when it provided an inadequate examination."  Specifically, the parties believe that the "January 2012 VA examiner's opinion did not substantially comply with the 2011 Board's remand order to address whether the [Veteran's] diabetes mellitus was caused or aggravated by his claimed inability to exercise due to his service-connected left foot and leg disabilities."  

The parties also believe that the January 2012 VA examiner incorrectly concluded that there was no evidence of residuals of the Veteran's service-connected left foot and left leg disabilities and pointed out that the record contains both lay and medical evidence indicating otherwise.  The parties emphasized that the Veteran had testified that his leg and foot disabilities hindered his ability to walk and exercise, and thus affected his attempts at weight control.  

Finally, the parties agreed that because the January 2012 examiner "stated that there were no limiting residuals from his left foot and leg injuries, while the record reflects both lay and medical evidence indicating there are limitations," the Board must address whether the January 2012 VA examination was inadequate, and if so, request a new examination that addresses the evidence of limitations from the service-connected foot and leg disabilities.

The Veteran contends that he has right hip, lumbar spine, cervical spine, and diabetes mellitus disabilities secondary to his service-connected left foot and left knee disabilities.  He asserts that as a result of his left foot and left knee disabilities, he has been unable to exercise and walk, thereby inhibiting his ability to manage his weight.  He also claims that he is unable to work due to his claimed and service-connected disabilities.

An April 2006 rating decision established service connected for residuals of fractures of the second, third, and fourth metatarsal neck of the left foot (a left foot disability) and assigned a 10 percent disability rating.  The decision also established service connection for a left leg contusion, which specifically occurred at the knee as documented by service treatment records, and assigned a noncompensable rating.  The effective date of service connection for each disability was July 31, 2001, the date the Veteran's claim was received.  

For clarity, the Board observes that a "contusion" is defined as "an injury of a part without a break in the skin and with a subcutaneous hemorrhage.  Called also bruise."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 414 (30th ed. 2003) (italics in original).  

By way of background, the Veteran's service treatment records reflect that in August 1964 he was parachuting and "caught his left leg in the shrouds of another jumper.  The area was severely contused before he was able to push himself free and parachute safely to the ground."  He was admitted to the hospital with a diagnosis of contusion, left knee and placed on bed rest.  On physical examination, his left knee was "essentially normal except for deep contusions of the posterior muscle and soft tissues around the medial and posterior left knee.  There was no joint effusion and no actual lacerations of the skin.  The knee was swollen to approximately twice normal size."  On admission, his height was recorded as six feet, two inches and his weight was 200 pounds.  
	
At the surgery ward, he underwent a complete physical examination, which was noted to be essentially negative except for "abrasions and contusions of the soft tissue around the left knee."  The diagnosis was contusion left knee; no fracture.  Two days after admission, he was given limited bathroom privileges.  He was discharged from the hospital to duty five days after admission.  The records indicate that at the time of discharge he could completely extend the knee although some contusion still remained.  Although none of the records document subjective complaints or objective findings related to the hip, thigh, leg (other than the left knee), or ankle, a narrative summary and a clinical record cover sheet both listed the final diagnosis as "contusion of hip, thigh, leg and ankle; contusion of left knee."  

Other service records document that the left knee soft tissue injury was sustained in August 1964 in line of duty while parachuting during active duty for training (ACDUTRA).

His service records reflect a second parachuting injury that occurred in October 1976, this time while on inactive duty for training (INADUTRA); he had discoloration and swelling along the base of the second and third toes of the left foot.  The injury resulted in fractures of the second, third, and fourth metatarsal of the left foot and he was put in a short leg cast the night of the accident.  In November 1976, a Captain requested orders for active duty on the Veteran's behalf because he was presently incapacitated and unable to perform his civilian work.

In January 1977, the Army Captain requested an orthopedic consultation to determine whether the Veteran was physically fit to continue Airborne and Parachute Rigger training and whether he was able to return to work/duty.  He was evaluated by an orthopedic surgeon a few days later the same month.  The surgeon identified the injury as "non-displaced fractures of the second, third, and fourth metatarsal necks of the left foot sustained in a parachute jump."  He indicated that the Veteran was presently walking without assistance, though he still had some swelling of the forefoot and pain in the area of the first metatarsophalangeal joint.  He stated that "x-rays of the left foot today reveal all fractures to be well healed."  The surgeon's impression was that the Veteran's symptoms would gradually resolve over the next six to eight months and estimated that he would be able to return to jump status in six months.  He advised that the Veteran should be able to return to work or duty as long as he has the specially fitted shoes [and metatarsal support] already prescribed.

Regarding the adequacy of the January 2012 VA examination, the Board finds that an additional examination is required to identify precisely the cause of the Veteran's current foot pain and to obtain medical opinions as to whether the Veteran's service-connected left foot and/or left knee contusion disabilities have aggravated his claimed right hip, lumbar spine, cervical spine, or diabetes mellitus disabilities.  

Regarding the Veteran's assertion that his service-connected left foot disability, and possibly his left knee contusion, caused such pain that it interfered with his ability to walk and exercise, it appears to the Board that the January 2012 VA examiner acknowledged the service-related left knee and left foot injuries and found that the injuries did not cause ongoing limitations during service based on his review of the remaining service treatment records and examination reports.  The examiner's conclusion appears to be consistent with the service medical records.  In this regard, after the August 1964 injury resulting in a left knee contusion or bruise, subsequent service treatment records were silent for complaints, findings, diagnosis or treatment for left knee problems.  In a February 1971 report of medical history, the Veteran denied having "trick" or locked knee.  He also denied any foot trouble.  On examination in February 1971, clinical evaluation of the lower extremities and feet was reported as normal.  His weight was recorded as 225 pounds, 25 pounds more than when recorded in August 1964.

Similarly, after the October 1976 left foot metatarsal neck fractures, the Veteran endorsed current or past foot trouble in reports of medical history dated in January 1979 and November 1982.  He explained that he broke the second, third, and fourth metatarsals of the left foot and "also severe injury in big toe joint left foot Oct[ober] [19]76."  Physicians' summaries elaborated that there were no sequelae.  On physical examination in January 1979 and November 1982, clinical evaluation of his feet and lower extremities was reported as normal.  His weight was documented as 254 pounds in January 1979 and as 244 pounds in November 1982, after having been placed on a weight loss program consisting of diet and jogging in April 1982 when his weight reached 272 pounds.  

Post-service treatment records dated from August 1995 to July 2006 from the Veteran's private physician, D. Bowling, D.O., are associated with the claims file.  During an August 1995 visit, the Veteran reported walking two miles per day for exercise.  During a review of systems, he identified pain in his finger DIP (distal interphalangeal) joint and low back; he did not describe left foot or left knee problems.  He weighed 309 pounds.  

In June 1999, he complained of a knot on the bottom of his left foot.  In July 1999, he was evaluated by J. M. and reported injuring himself over a year ago with a fracture of the lesser toe second and third metatarsal neck regions.  He reported developing bunion-type deformities and having pain along the medial aspect of the foot on the plantar surface, with a mass appearing there.  He reported "only having some intermittent mild discomfort" through the metatarsal region of his foot.  Left foot x-ray examination revealed a mild bunion deformity with degenerative changes in the interphalangeal joint of the great toe and the mild lateral angulation of the metatarsal heads two and three.  

In April 2000, the Veteran presented for an initial physical therapy evaluation at the Wound Healing Center of a private hospital, also disclosing that he had just been diagnosed with Type II diabetes mellitus.  He was diagnosed with an open wound or ulcer at the fifth digit of his left foot.  

In February 2002, the Veteran presented to the Birmingham VA Medical Center (VAMC) to establish care.  He complained of "occasional pain" in the left knee and foot after an accident many years ago.  He indicated that he had been diagnosed with Type II diabetes mellitus two years earlier.  His weight was recorded as 301 pounds.  During a November 2002 VA clinic visit, he complained of foot pain from the old fracture of the left foot, the second through the fourth metatarsal, and indicated that he had a claim pending.  On examination, his weight had increased to 315 pounds; he admitted to some dietary indiscretion, but also acknowledged not getting any exercise, explaining that he had to abandon his walking program due to foot pain.  

In summary, the evidence reflects that since the knee injury in 1964, the Veteran has gained approximately 100 pounds or more and has gained approximately 75 pounds or more since the 1976 foot injury; he continued to serve with the Army Reserve until 1983 after his left foot fractures in 1976 and being returned to duty; when he first complained of left foot problems after service in 1999, he appeared to attribute his symptoms to an intervening injury one year earlier; and around the same he was diagnosed with diabetes mellitus and treated for an ulcer on his foot.  The Board requires an additional VA examination and medical opinion to address the medical evidence of record along with the Veteran's lay statements with respect to the cause of his current left foot pain, the etiology of his claimed disabilities, and his impact of his service-connected disabilities on his employability. 

Prior to arranging VA examinations, the AOJ should obtain treatment records from the Birmingham VA Medical Center (VAMC) and related clinics dated from March 2011 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).	

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records of evaluation and treatment from the Birmingham VAMC and related clinics dated from March 2011 to the present.

2.  After completion of the above, the Veteran should be afforded a VA orthopedic examination by a physician to determine whether the service-connected residuals of fracture of the second, third, and fourth metatarsal necks of the left foot and/or the left knee contusion caused or aggravated the claimed right hip, lumbar spine, cervical spine, or diabetes mellitus disability, including as a result of a decreased ability to walk and exercise.  

The entire claims file and a complete copy of this remand must be made available to the VA examiner.  The claims file must be reviewed.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  The examiner should conduct a complete history and physical, including of the Veteran's left foot and left knee.

The physician should indicate whether it is at least as likely as not (a 50 percent or greater probability) that diabetes mellitus was caused or aggravated by the Veteran's service-connected left foot and leg disorders (rated in combination as 10 percent disabling).  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  In this regard, the Veteran contends that his foot and leg pain is the reason he became inactive, gained weight and became diabetic or aggravated his diabetic pathology.  

The physician should indicate whether it is at least as likely as not (a 50 percent or greater probability) that right hip, lumbar spine, and/or cervical spine disability was caused or aggravated by the Veteran's service-connected left foot and leg disorders (rated in combination as 10 percent disabling), including any inability to exercise.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

Provide an opinion as to the extent that the Veteran's service-connected left foot disability (rated as 10 percent disabling); left knee contusion (rated as noncompensable); and any right hip, lumbar spine, cervical spine, or diabetes mellitus disability caused or aggravated by a service-connected disability affects his ability to secure and follow a substantially gainful occupation consistent with his usual occupation as an owner/supervisor of a welding supply company and his education consisting of two years of college.

The physician should specifically recognize and comment on the Veteran's descriptions of residuals of the service-connected left foot disability and left knee contusion and medical evidence indicating limitation of function.  The physician should also comment on the overall clinical history of the left lower extremity disability as summarized in this document.  A complete rationale for each opinion expressed must be provided.  

If the physician determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the orthopedic surgeon be undertaken so that definite opinions with respect to the Veteran's orthopedic and endocrine disabilities and their impact on his employability can be obtained).

3.  After completion of the above, the AOJ should adjudicate the issues of entitlement to service connection for right hip, lumbar spine, cervical spine, and diabetes mellitus disabilities and entitlement to a TDIU.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



